                                                                                         Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
 Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 1 of 28 PageID #: 5
                                                                     2022-CC09653

                   IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                STATE OF MISSOURI

DEBBIE PINNEY,                            )
                                          )
      Plaintiff,                          )
                                          )    Cause No.
      v.                                  )
                                          )    Div. No. 1
PROGRESSIVE NORTHERN                      )
INSURANCE COMPANY,                        )    JURY TRIAL DEMANDED
                                          )
      Serve at:                           )
                                          )
      c/o Director                        )
      Illinois Department of Insurance    )
      320 W. Washington Street            )
      Springfield, Illinois 62767         )
                                          )
      and                                 )
                                          )
AMERICAN FAMILY MUTUAL                    )
INSURANCE COMPANY, S.I.,                  )
                                          )
      Serve at:                           )
                                          )
      c/o Director                        )
      Missouri Department of Insurance    )
      301 W. High Street, Room 530        )
      Jefferson City, MO 65101            )
                                          )
      Defendants.                         )

                                         PETITION

      COMES NOW Plaintiff, DEBBIE PINNEY (hereinafter “Plaintiff”), by and through her

undersigned attorneys, and in support of this cause of action against PROGRESSIVE

NORTHERN INSURANCE COMPANY (hereinafter “Progressive”) and AMERICAN FAMILY

MUTUAL INSURANCE COMPANY, S.I. (hereinafter “American Family”), states as follows:




                                                                 EXHIBIT A
                                                                                                            Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
  Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 2 of 28 PageID #: 6




        1.      On or about April 24, 2016, Plaintiff was the driver of a vehicle involved in an

automobile crash at or around the Clayton Road exit from westbound Highway 64/40 in the City

of St. Louis.

        2.      That crash, which caused Plaintiff significant bodily injury, was caused by Robert

Mosby (hereafter referred to as the “UIM Driver”), who was the driver of the other vehicle

involved in the crash.

        3.      Specifically, at all times mentioned herein, the UIM Driver owed a duty to others

using the public roadways of the State of Missouri to operate his motor vehicle with the highest

degree of care and caution.

        4.      The UIM Driver breached his duty to use the highest degree of care and caution

and was then and there guilty of one or more of the following negligent acts or omissions:

                a)       he failed to keep proper lookout for other vehicles; and/or

                b)       he drove his vehicle at a speed which was greater than reasonable and proper

        with regard to the traffic conditions; and/or

                c)       he failed to exercise proper control over his vehicle; and/or

                d)       he failed to brake his vehicle (reduce his speed) to avoid striking Plaintiff’s

        vehicle, causing it to flip over; and/or

                e)       he drove in an inattentive fashion; and/or

                f)       other acts of negligence to be established through discovery.

        5.      As a direct and proximate result of one or more of the negligent acts or omissions of

the UIM Driver, Plaintiff sustained bodily injuries both temporary and permanent to her including but

not limited to cuts and abrasions to her body as a whole; back and neck pain; left elbow foreign body,

pain, scar contracture, and bursitis in addition to multiple medical procedures to address same; she has

incurred and will continue to incur medical, doctor and hospital bills in an effort to be treated for her
                                                                                                            Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
  Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 3 of 28 PageID #: 7




injuries; she has incurred lost time and earnings as a result of her injuries, and she has been prevented

from attending her usual duties and affairs as she had been able to do prior to the crash in question.

        6.      Defendant Progressive is an insurance company in good standing conducting a

business in which it sells and issues policies of automobile insurance providing coverage to

insureds for accidents that may happen in the State of Missouri, and has the capacity to sue and be

sued in the State of Missouri.

        7.      Defendant Progressive can be served through the Director of the Illinois

Department of Insurance at 320 W. Washington Street, Springfield, Illinois 62767.

        8.      Defendant American Family is an insurance company in good standing conducting

business in the State of Missouri with the capacity to sue and be sued.

        9.      Defendant American Family can be served through the Director of the Missouri

Department of Insurance, 301 W. High Street, Room 530, Jefferson City, MO 65101.

        10.     Venue is proper with this Court because the acts and occurrences alleged herein,

including but not limited to the auto crash that is the subject of this matter, occurred within the

County of the City of St. Louis, Missouri.

                 COUNT I – BREACH OF CONTRACT VS. PROGRESSIVE

        11.     Plaintiff incorporates by reference all of the allegations in Paragraphs 1 through 10

of this Petition as if fully stated herein.

        12.     At all times relevant to this action, there was in full force and effect a policy of

insurance, designated as Policy Number 904518014 (hereinafter referred to as the “Progressive

Policy”), which Defendant Progressive sold to Plaintiff, and which provided underinsured motorist

coverage to Plaintiff. (The Progressive Policy is attached hereto as Exhibit A.)

        13.     Plaintiff paid all premiums required by the Progressive Policy.

        14.     Plaintiff followed all conditions required by the Progressive Policy.
                                                                                                            Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
  Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 4 of 28 PageID #: 8




        15.     Under the underinsured motorist coverage provisions of the aforesaid Progressive

Policy, Defendant Progressive must pay its insured “damages that an insured person is legally

entitled to recover from the owner or operator of an…underinsured motor vehicle because of

bodily injury…sustained by an insured person…caused by an accident…and arising out of the

ownership, maintenance or use of…an underinsured motor vehicle.” (See Exhibit A).

        16.     The Progressive Policy defines bodily injury as follows: “Bodily injury” means

bodily harm, sickness, or disease…” (See Exhibit A).

        17.     The UIM Driver was insured by First Acceptance Insurance Company (hereinafter

“FAIC”) with an applicable limit of bodily injury liability insurance of $25,000.

        18.     FAIC tendered its limits of liability to Plaintiff on September 25, 2019; on

December 3, 2019, Plaintiff provided notice of same to Progressive, and on or about December 6,

2019, Progressive approved Plaintiff’s acceptance of those limits. (See Exhibit A).

        19.     Plaintiff’s damages exceed the $25,000 liability policy limits of the UIM Driver’s

bodily injury liability policy of insurance with FAIC.

        20.     The UIM Driver was an underinsured motorist as defined by the Progressive Policy,

which provides that an “underinsured motor vehicle means a land motor vehicle of any type to which

a bodily injury…policy applies at the time of the accident, but the sum of all applicable limits of

liability for bodily injury is less than the coverage limit shown on the declarations page.” (See Exhibit

A).

        21.     Because of the UIM Driver’s status as an underinsured motorist, Plaintiff is entitled to

recover benefits under the Progressive Policy. Plaintiff has made a demand for Progressive to pay her

compensation in accordance with the terms of the Progressive Policy. Progressive has refused the same.
                                                                                                           Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
  Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 5 of 28 PageID #: 9




        22.     Progressive is in breach of the underinsured motorist provision of the Progressive

Policy. Plaintiff has sustained monetary damages as a result of Progressive’s breach of the insurance

contract.

        WHEREFORE, Plaintiff, Debbie Pinney, prays this Court enter judgment in her favor and

against the Defendant, Progressive Northern Insurance Company, for an amount in excess of

twenty-five thousand dollars ($25,000) plus costs of suit and attorneys’ fees, and for any and other

further relief as deemed just, proper, and appropriate by the Court.

    COUNT II – VEXATIOUS CONDUCT UNDER 215 ILCS 5/155 V. PROGRESSIVE

        23.     Plaintiff incorporates by reference all of the allegations in Paragraphs 1 through 22

of this Petition as if fully stated herein.

        24.     At all times relevant to this cause of action, Plaintiff has been a citizen of the State

of Illinois.

        25.     Defendant Progressive is an insurance company doing business in the State of

Illinois.

        26.     At all times relevant to this cause of action, Defendant Progressive insured the

Plaintiff, including at the time and location when Plaintiff was injured, as discussed above.

        27.     As referenced in Count I of this Petition, Defendant Progressive is in breach of the

underinsured motorist provision of the subject Progressive Policy. Plaintiff has sustained monetary

damages as a result of Progressive’s breach of the insurance contract.

        28.     Progressive has failed and refused to tender an amount of money to Plaintiff relative

to the reasonable value of this case. This is because Progressive has either failed to properly

evaluate Plaintiff’s claim against the Progressive Policy, or has done an evaluation but refuses to

tender a reasonable proposed settlement amount to Plaintiff.
                                                                                                          Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
 Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 6 of 28 PageID #: 10




       29.        Progressive’s failure to engage in a good faith effort to tender the reasonable value

of Plaintiff’s bodily injury damages constitutes vexatious conduct under 215 ILCS 5/155.

       30.        Progressive has failed to pay Plaintiff a fair amount reflective of her medical

charges and injuries incurred to date, or for the value of time and earnings lost to date because of

her injuries. Those amounts exceed $25,000.00.

       31.        Progressive’s failure to evaluate Plaintiff’s claim and tender the reasonable value

of her damages, including amounts reflective of her medical charges and lost wages and earnings,

constitutes unreasonable and vexatious conduct based upon one or more of the following acts or

omissions pursuant to 215 ILCS 5/155:

                  a.     refusal to pay Plaintiff a fair amount reflective of her injuries and medical

       charges, past and future, without a factual, medical or legal basis for the refusal;

                  b.     failure to conduct a reasonable investigation into Plaintiff’s claim;

                  c.     failure to inform Plaintiff of the basis of its failure to pay in a timely

       manner.

       32.        As a result of Progressive’s actions and failure to pay Plaintiff the benefits she is

legally entitled to under the Progressive Policy, Plaintiff was forced to file this lawsuit to recover

those benefits.

       WHEREFORE, Plaintiff Debbie Pinney prays for a judgment in her favor against

Defendant Progressive for an amount in excess of TWENTY-FIVE THOUSAND DOLLARS

($25,000.00); plus costs of suit, reasonable attorney fees, and other costs; plus any and all statutory

fees and amounts pursuant to Illinois Insurance Code section 155; and for any other relief this

Court deems just and proper.
                                                                                                          Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
 Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 7 of 28 PageID #: 11




  COUNT III – VEXATIOUS REFUSAL TO PAY UNDER MO. REV. STAT. 375.420 V.
                            PROGRESSIVE

        33.     Plaintiff incorporates by reference all of the allegations in Paragraphs 1 through 32

of this Petition as if fully stated herein.

        34.     Progressive’s failure and refusal to pay Plaintiff in the reasonable amount due to

her under the Progressive Policy has been without reasonable cause and in contradiction to the

clear, applicable law and terms of the Progressive Policy.

        35.     As a result of Progressive’s failure and refusal to pay Plaintiff, Plaintiff is

alternatively entitled to damages for vexatious refusal to pay, pursuant to Mo. Rev. Stat. §375.420,

including but not limited to those amounts authorized by said statute as well as reasonable

attorneys’ fees and costs.

        WHEREFORE, Plaintiff Debbie Pinney prays for a judgment in her favor against

Defendant Progressive for an amount in excess of TWENTY-FIVE THOUSAND DOLLARS

($25,000.00); plus costs of suit, reasonable attorney fees, and other costs; plus any and all statutory

fees and amounts pursuant to Mo. Rev. Stat. §375.420; and for any other relief this Court deems

just and proper.

              COUNT IV – BREACH OF CONTRACT V. AMERICAN FAMILY

        36.     Plaintiff incorporates by reference all of the allegations in Paragraphs 1 through 10

of this Petition as if fully stated herein.

        37.     At all times relevant to this action, there was in full force and effect a policy of

insurance, designated as Policy Number 0315-5003-03-48-FPPA-IL (hereinafter referred to as the

“American Family Policy”), which Defendant American Family sold to Plaintiff’s sister Dana L.

Gibbs, and by virtue of Plaintiff’s status as a relative of Ms. Gibbs, provided underinsured motorist

coverage to Plaintiff. (The American Family Policy is attached hereto as Exhibit B.)
                                                                                                       Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
 Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 8 of 28 PageID #: 12




       38.     Dana L. Gibbs paid all premiums required by the American Family Policy.

       39.     Plaintiff followed all conditions required by the American Family Policy.

       40.     Under the uninsured motorist coverage provisions of the aforesaid American

Family Policy, Defendant American Family must pay Plaintiff, as its insured, “…compensatory

damages for bodily injury which an insured person is legally entitled to recover from the owner or

operator of an underinsured motor vehicle…” that was “…sustained by the insured

person…caused by an accident.” (See Exhibit B).

       41.     The American Family Policy defines bodily injury as follows: “Bodily injury”

means bodily harm, sickness, or disease…of any person.” (See Exhibit B).

       42.     The UIM Driver was insured by First Acceptance Insurance Company (hereinafter

“FAIC”) with an applicable limit of bodily injury liability insurance of $25,000.

       43.     FAIC tendered its limits of liability to Plaintiff on September 25, 2019 and

American Family approved Plaintiff’s acceptance of those limits on or about December 3, 2019

after Plaintiff’s notice to American Family of same on or about November 6, 2019.

       44.     Plaintiff’s damages exceed the $25,000 liability policy limits of the UIM Driver’s

bodily injury liability policy of insurance with FAIC.

       45.     The UIM Driver was an underinsured motorist as defined by the American Family

Policy, which provides that “…underinsured motor vehicle means a motor vehicle which is insured

by a liability bond or policy at the time of the accident which provides bodily injury limits less

than the limits of liability of this Underinsured Motorists Coverage.” (See Exhibit B).

       46.     Because of the UIM Driver’s status as an underinsured motorist, Plaintiff is entitled

to recover benefits under the American Family Policy. Plaintiff has made a demand for American
                                                                                                          Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
 Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 9 of 28 PageID #: 13




Family to pay her compensation in accordance with the terms of the American Family Policy.

American Family has refused the same.

        47.    American Family is in breach of the underinsured motorist provision of the

American Family Policy. Plaintiff has sustained monetary damages as a result of American

Family’s breach of the insurance contract.

        WHEREFORE, Plaintiff, Debbie Pinney, prays this Court enter judgment in her favor and

against the Defendant, American Family Mutual Insurance Company, S.I., for an amount in excess

of twenty-five thousand dollars ($25,000) plus costs of suit and attorneys’ fees, and for any and

other further relief as deemed just, proper, and appropriate by the Court.

COUNT V - VEXATIOUS CONDUCT UNDER 215 ILCS 5/155 V. AMERICAN FAMILY

        48.    Plaintiff incorporates by reference all of the allegations in Paragraphs 1 through 10

and 36 through 47 of this Petition as if fully stated herein.

        49.    At all times relevant to this cause of action, Plaintiff has been a citizen of the State

of Illinois.

        50.    Defendant American Family is an insurance company doing business in the State

of Illinois.

        51.    At all times relevant to this cause of action, Defendant American Family insured

the Plaintiff, including at the time and location when Plaintiff was injured, as discussed above.

        52.    As referenced in Count III of this Petition, Defendant American Family is in breach

of the underinsured motorist provision of the subject American Family Policy. Plaintiff has

sustained monetary damages as a result of American Family’s breach of the insurance contract.

        53.    American Family has failed and refused to tender an amount of money to Plaintiff

relative to the reasonable value of this case. This is because American Family has either failed to
                                                                                                            Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 10 of 28 PageID #: 14




properly evaluate Plaintiff’s claim against the American Family Policy, or has done an evaluation

but refuses to tender a reasonable proposed settlement amount to Plaintiff.

       54.     American Family’s failure to engage in a good faith effort to tender the reasonable

value of Plaintiff’s bodily injury damages constitutes vexatious conduct under 215 ILCS 5/155.

       55.     American Family has failed a fair amount reflective of her medical charges and

injuries incurred to date, or for the value of time and earnings lost to date because of her injuries.

Those amounts exceed $25,000.00.

       56.     American Family’s failure to evaluate Plaintiff’s claim and tender the reasonable

value of her damages, including amounts reflective of her medical charges and lost wages and

earnings, constitutes unreasonable and vexatious conduct based upon one or more of the following

acts or omissions pursuant to 215 ILCS 5/155:

               a.      refusal to pay Plaintiff a fair amount reflective of her injuries and medical

       charges, past and future, without a factual, medical or legal basis for the refusal;

               b.      failure to conduct a reasonable investigation into Plaintiff’s claim;

               c.      failure to inform Plaintiff of the basis of its failure to pay in a timely manner.

       57.      As a result of American Family’s actions and failure to pay Plaintiff the benefits

she is legally entitled to under the American Family Policy, Plaintiff was forced to file this lawsuit

to recover those benefits.

       WHEREFORE, Plaintiff Debbie Pinney prays for a judgment in her favor against

Defendant American Family Mutual Insurance Company, S.I. for an amount in excess of

TWENTY-FIVE THOUSAND DOLLARS ($25,000.00); plus costs of suit, reasonable attorney

fees, and other costs; plus any and all statutory fees and amounts pursuant to Illinois Insurance

Code section 155; and for any other relief this Court deems just and proper.
                                                                                                       Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 11 of 28 PageID #: 15




  COUNT VI – VEXATIOUS REFUSAL TO PAY UNDER MO. REV. STAT. 375.420 V.
                         AMERICAN FAMILY

       58.     Plaintiff incorporates by reference all of the allegations in Paragraphs 1 through 10

and 36 through 57 of this Petition as if fully stated herein.

       59.     American Family’s failure and refusal to pay Plaintiff in the reasonable amount due

to her under the American Family Policy has been without reasonable cause and in contradiction

to the clear, applicable law and terms of the Progressive Policy.

       60.     As a result of American Family’s failure and refusal to pay Plaintiff, Plaintiff is

alternatively entitled to damages for vexatious refusal to pay, pursuant to Mo. Rev. Stat. §375.420,

including but not limited to those amounts authorized by said statute as well as reasonable

attorneys’ fees and costs.

       WHEREFORE, Plaintiff Debbie Pinney prays for a judgment in her favor against

Defendant American Family for an amount in excess of TWENTY-FIVE THOUSAND

DOLLARS ($25,000.00); plus costs of suit, reasonable attorney fees, and other costs; plus any and

all statutory fees and amounts pursuant to Mo. Rev. Stat. §375.420; and for any other relief this

Court deems just and proper.


TRIAL BY JURY DEMANDED

CLERK TO ISSUES SUMMONS ACCORDING TO LAW
                                                                                  Electronically Filed - City of St. Louis - August 26, 2020 - 09:50 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 12 of 28 PageID #: 16




                                    HEPLERBROOM LLC
                                    By: /s/ Amanda M. Mueller
                                    GERARD T. NOCE                 #27636
                                    gtn@heplerbroom.com
                                    AMANDA M. MUELLER              #50385
                                    amm@heplerbroom.com
                                    211 N. Broadway
                                    Suite 2700
                                    St. Louis, MO 63102
                                    314/480-4160
                                    314/241-6116 – Facsimile
                                    Attorneys for Plaintiff
           Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 13 of 28 PageID #: 17
            IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC09653
REX M BURLISON                                                                                                          Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
DEBBIE PINNEY                                                   AMANDA MEGAN MUELLER                                    Special Process Server 2
                                                                211 N Broadway
                                                                SUITE 2700
                                                          vs.   ST LOUIS, MO 63102                                      Special Process Server 3
Defendant/Respondent:                                           Court Address:
PROGRESSIVE NORTH INSURANCE                                     CIVIL COURTS BUILDING
COMPANY                                                         10 N TUCKER BLVD
Nature of Suit:                                                 SAINT LOUIS, MO 63101
CC Pers Injury-Vehicular                                                                                                     (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: AMERICAN FAMILY MUTUAL INSURANCE COMPANY
                            Alias:
 DIRECTOR OF MISSOURI                                                                              COLE COUNTY
 DIVISION OF INSURANCE
 301 W HIGH ST ROOM 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  September 1, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-12699            1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 14 of 28 PageID #: 18

              IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                          Case Number: 2022-CC09653
 REX M BURLISON                                                                                                Special Process Server 1
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 DEBBIE PINNEY                                               AMANDA MEGAN MUELLER                              Special Process Server 2
                                                             211 N Broadway
                                                             SUITE 2700
                                                       vs.   ST LOUIS, MO 63102                                Special Process Server 3
 Defendant/Respondent:                                       Court Address:                                    (Date File Stamp)
 PROGRESSIVE NORTH INSURANCE                                 CIVIL COURTS BUILDING
 COMPANY                                                     10 N TUCKER BLVD
 Nature of Suit:                                             SAINT LOUIS, MO 63101
 CC Pers Injury-Vehicular
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:    PROGRESSIVE NORTH INSURANCE COMPANY
                               Alias:
  C/O THE DIRECTOR
  IL DEPT OF INSURANCE
  320 W WASHINGTON STREET
  SPRINGFIELD, IL 62767
     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                          September 1, 2020
     CITY OF ST LOUIS          ___________________________________                _______________________________________________
                                                    Date                                               Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-3314           1 of 2 (2022-CC09653)      Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                    506.500, 506.510 RSMo
           Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 15 of 28 PageID #: 19
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                           See the following page for directions to officer making return on service of summons.

                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-3314         2 of 2 (2022-CC09653)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                       506.500, 506.510 RSMo
                                                                                           Electronically Filed - City of St. Louis - September 01, 2020 - 03:45 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 16 of 28 PageID #: 20




                  IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                               STATE OF MISSOURI

DEBBIE PINNEY,                              )
                                            )
              Plaintiff,                    )
                                            )          Cause No. 2022-CC09653
v.                                          )
                                            )          Division No. 1
PROGRESSIVE NORTHERN                        )
INSURANCE COMPANY, and                      )
AMERICAN FAMILY MUTUAL                      )
INSURANCE COMPANY, S.I.,                    )
                                            )
              Defendants.                   )

                                 ENTRY OF APPEARANCE

       COMES NOW Gerard T. Noce of the law firm of HeplerBroom, LLC, and hereby enters

his appearance on behalf of Plaintiff Debbie Pinney.



                                            HEPLERBROOM LLC
                                            By:    /s/Gerard T. Noce
                                            GERARD T. NOCE                        #27636
                                            gtn@heplerbroom.com
                                            AMANDA M. MUELLER                     #50385
                                            amm@heplerbroom.com
                                            211 North Broadway
                                            Suite 2700
                                            St. Louis, MO 63102
                                            314/241-6160
                                            314/241-6116 – Facsimile
                                            Attorneys for Plaintiff Debbie Pinney
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 17 of 28 PageID #: 21
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2020 - 03:29 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 18 of 28 PageID #: 22




                      IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

DEBBIE PINNEY,                              )
                                            )
         Plaintiff,                         )
                                            )       Cause No.      2022-CC09653
vs.                                         )
                                            )       Division No. 1
PROGRESSIVE NORTHERN                        )
INSURANCE COMPANY and                       )
AMERICAN FAMILY MUTUAL                      )
INSURANCE COMPANY, S.I.,                    )
                                            )
         Defendants.                        )

                                 ENTRY OF APPEARANCE

         Come now Daniel E. Wilke and Wilke & Wilke, P.C. and enter their appearance as

attorneys for Defendant Progressive Northern Insurance Company.

                                                    /s/ Daniel E. Wilke
                                                    Daniel E. Wilke #24464
                                                    James A. Wilke #51242
                                                    WILKE & WILKE, P.C.
                                                    Attorneys for Defendant
                                                    Progressive Northern Insurance Co.
                                                    2708 Olive Street
                                                    St. Louis, Missouri 63103
                                                    314-371-0800
                                                    Fax: 314-371-0900
                                                    wilke@wilkewilke.net

       I hereby certify that on September 30, 2020 the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Gerard T. Noce
Amanda M. Mueller
Attorneys at Law
211 North Broadway, Suite 2700
St. Louis, MO 63102
ATTORNEYS FOR PLAINTIFF
                                                    /s/ Daniel E. Wilke
DEW:lb
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2020 - 03:28 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 19 of 28 PageID #: 23




                      IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

DEBBIE PINNEY,                              )
                                            )
         Plaintiff,                         )
                                            )       Cause No.      2022-CC09653
vs.                                         )
                                            )       Division No. 1
PROGRESSIVE NORTHERN                        )
INSURANCE COMPANY and                       )
AMERICAN FAMILY MUTUAL                      )
INSURANCE COMPANY, S.I.,                    )
                                            )
         Defendants.                        )

                                 ENTRY OF APPEARANCE

         Come now James A. Wilke and Wilke & Wilke, P.C. and enter their appearance as

attorneys for Defendant Progressive Northern Insurance Company.

                                                    /s/ James A. Wilke
                                                    Daniel E. Wilke #24464
                                                    James A. Wilke #51242
                                                    WILKE & WILKE, P.C.
                                                    Attorneys for Defendant
                                                    Progressive Northern Insurance Co.
                                                    2708 Olive Street
                                                    St. Louis, Missouri 63103
                                                    314-371-0800
                                                    Fax: 314-371-0900
                                                    wilke@wilkewilke.net

       I hereby certify that on September 30, 2020 the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Gerard T. Noce
Amanda M. Mueller
Attorneys at Law
211 North Broadway, Suite 2700
St. Louis, MO 63102
ATTORNEYS FOR PLAINTIFF
                                                    /s/ James A. Wilke
DEW:lb
                                                                                                          Electronically Filed - City of St. Louis - September 30, 2020 - 03:29 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 20 of 28 PageID #: 24




                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

DEBBIE PINNEY,                                 )
                                               )
        Plaintiff,                             )
                                               )       Cause No.       2022-CC09653
vs.                                            )
                                               )       Division No. 1
PROGRESSIVE NORTHERN                           )
INSURANCE COMPANY and                          )
AMERICAN FAMILY MUTUAL                         )
INSURANCE COMPANY, S.I.,                       )
                                               )
        Defendants.                            )

        DEFENDANT PROGRESSIVE’S ANSWER TO PLAINTIFF’S PETITION

        Comes now Defendant Progressive Northern Insurance Company, by and through its

attorneys, and for its Answer to Plaintiff’s Petition states as follows:

        1.      Defendant denies the allegations contained in paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35,

36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59 and 60

of Plaintiff’s Petition.

        2.      For further answer and defense, Defendant Progressive states that it is entitled to a

set off in the amount of $25,000.00, the amount received by Plaintiff from the tortfeasor’s

insurance company.

        3.      For further answer and defense, Defendant Progressive states that Plaintiff’s

recovery against this Defendant is barred by the applicable two year statute of limitations.

215 ILCS 5/143a-2.

        WHEREFORE, having fully answered, Defendant Progressive Northern Insurance

Company prays to be dismissed hence with its costs herein expended.
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2020 - 03:29 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 21 of 28 PageID #: 25




                                                    /s/ Daniel E. Wilke
                                                    Daniel E. Wilke #24464
                                                    James A. Wilke #51242
                                                    WILKE & WILKE, P.C.
                                                    Attorneys for Defendant
                                                    Progressive Northern Insurance Co.
                                                    2708 Olive Street
                                                    St. Louis, Missouri 63103
                                                    314-371-0800
                                                    Fax: 314-371-0900
                                                    wilke@wilkewilke.net

       I hereby certify that on September 30, 2020 the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Gerard T. Noce
Amanda M. Mueller
Attorneys at Law
211 North Broadway, Suite 2700
St. Louis, MO 63102
ATTORNEYS FOR PLAINTIFF
                                                    /s/ Daniel E. Wilke




DEW:lb
                                                                                                      Electronically Filed - City of St. Louis - September 30, 2020 - 03:29 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 22 of 28 PageID #: 26




                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

DEBBIE PINNEY,                                )
                                              )
       Plaintiff,                             )
                                              )       Cause No.       2022-CC09653
vs.                                           )
                                              )       Division No. 1
PROGRESSIVE NORTHERN                          )
INSURANCE COMPANY and                         )
AMERICAN FAMILY MUTUAL                        )
INSURANCE COMPANY, S.I.,                      )
                                              )
       Defendants.                            )

            DEFENDANT PROGRESSIVE’S MOTION TO TRANSFER VENUE

       Comes now Defendant Progressive Northern Insurance Company, by and through its

attorneys, and for its Motion states as follows:

       1.      The accident described in Plaintiff’s Petition occurred in St. Louis County, not

in the City of St. Louis.

       2.      Because the place of the accident is in St. Louis County, the case should be

transferred there for further proceedings. §375.1806 R.S.Mo.

       3.      Venue in the City of St. Louis is not proper.

       WHEREFORE, Defendant Progressive Northern Insurance Company prays the Court to

transfer this case to St. Louis County for further proceedings and for such other further relief as

the Court deems just and proper.
                                                                                                 Electronically Filed - City of St. Louis - September 30, 2020 - 03:29 PM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 23 of 28 PageID #: 27




                                                    /s/ Daniel E. Wilke
                                                    Daniel E. Wilke #24464
                                                    James A. Wilke #51242
                                                    WILKE & WILKE, P.C.
                                                    Attorneys for Defendant
                                                    Progressive Northern Insurance Co.
                                                    2708 Olive Street
                                                    St. Louis, Missouri 63103
                                                    314-371-0800
                                                    Fax: 314-371-0900
                                                    wilke@wilkewilke.net

       I hereby certify that on September 30, 2020 the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Gerard T. Noce
Amanda M. Mueller
Attorneys at Law
211 North Broadway, Suite 2700
St. Louis, MO 63102
ATTORNEYS FOR PLAINTIFF
                                                    /s/ Daniel E. Wilke




DEW:lb
                                                                                               Electronically Filed - City of St. Louis - October 01, 2020 - 10:53 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 24 of 28 PageID #: 28




                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

DEBBIE PINNEY,                               )
                                             )
       Plaintiff,                            )
                                             )       Cause No.      2022-CC09653
vs.                                          )
                                             )       Division No. 1
PROGRESSIVE NORTHERN                         )
INSURANCE COMPANY and                        )
AMERICAN FAMILY MUTUAL                       )
INSURANCE COMPANY, S.I.,                     )
                                             )
       Defendants.                           )

                    CERTIFICATE OF SERVICE OF INTERROGATORIES

       Comes now Defendant Progressive Northern Insurance Company and states that a copy

of Defendant’s First Set of Interrogatories Directed to Plaintiff for answer and Request for

Production of Documents have been emailed in MS Word 6.0 format to attorneys of record at

amm@heplerbroom.com and by regular mail this 1st day of October, 2020.


                                                     /s/ Daniel E. Wilke
                                                     Daniel E. Wilke #24464
                                                     James A. Wilke #51242
                                                     WILKE & WILKE, P.C.
                                                     Attorneys for Defendant
                                                     Progressive Northern Insurance Co.
                                                     2708 Olive Street
                                                     St. Louis, Missouri 63103
                                                     314-371-0800
                                                     Fax: 314-371-0900
                                                     wilke@wilkewilke.net
                                                                                                          Electronically Filed - City of St. Louis - October 02, 2020 - 09:57 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 25 of 28 PageID #: 29




                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

DEBBIE PINNEY,                                 )
                                               )
        Plaintiff,                             )
                                               )       Cause No.       2022-CC09653
vs.                                            )
                                               )       Division No. 1
PROGRESSIVE NORTHERN                           )
INSURANCE COMPANY and                          )
AMERICAN FAMILY MUTUAL                         )
INSURANCE COMPANY, S.I.,                       )
                                               )
        Defendants.                            )

 DEFENDANT PROGRESSIVE’S AMENDED ANSWER TO PLAINTIFF’S PETITION

        Comes now Defendant Progressive Northern Insurance Company, by and through its

attorneys, and for its Answer to Plaintiff’s Petition states as follows:

        1.      Defendant denies the allegations contained in paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35,

36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59 and 60

of Plaintiff’s Petition.

        2.      For further answer and defense, Defendant Progressive states that it is entitled to a

set off in the amount of $25,000.00 from any damages awarded to her by the finder of fact, the

amount received by Plaintiff from the tortfeasor’s insurance company.

        3.      For further answer and defense, Defendant Progressive states the alleged

Underinsured Motor Vehicle was insured for $25,000. Progressive’s policy defines

“underinsured motor vehicle” as “a land motor vehicle of any type to which

a bodily injury liability bond or policy applies at the time of the accident, but the

sum of all applicable limits of liability for bodily injury is less than the coverage limit
                                                                                                       Electronically Filed - City of St. Louis - October 02, 2020 - 09:57 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 26 of 28 PageID #: 30




for Uninsured/Underinsured Motorist Bodily Injury Coverage shown on the declarations page.”

Progressive’s Declarations Page states the limits of Uninsured/Underinsured Motorist Bodily

Injury Coverage are $25,000, and the alleged motor vehicle is not an underinsured motor

vehicle under Progressive’s policy and there is therefore no Underinsured Motor Vehicle

coverage under Progressive’s Policy.

       4. For further answer and defense, Progressive states that its policy contains an “Other

Insurance Clause” that states in pertinent part “any insurance we provide with respect to a

vehicle that is not a covered auto will be excess over any other uninsured or underinsured

motorist coverage.” Plaintiff was driving a vehicle that was not a covered auto under

Progressive’s policy and that vehicle provides underinsured motor vehicle coverage to Plaintiff,

and Progressive’s policy would therefore be excess to that other UIM coverage.

       5. Progressive’s underinsured motor vehicle coverage states, “The limits of liability

under this Part III for bodily injury will be reduced by all sums: 1. paid because of bodily

injury by or on behalf of any persons or organizations that may be legally responsible.” As

Plaintiff has received $25,000 from the insurer of the tortfeasor, the UIM limits of liability under

the Progressive policy are reduced to $0, and there is therefore no UIM coverage under

Progressive’s policy.

       WHEREFORE, having fully answered, Defendant Progressive Northern Insurance

Company prays to be dismissed hence with its costs herein expended.
                                                                                                  Electronically Filed - City of St. Louis - October 02, 2020 - 09:57 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 27 of 28 PageID #: 31




                                                     /s/ Daniel E. Wilke
                                                     Daniel E. Wilke #24464
                                                     James A. Wilke #51242
                                                     WILKE & WILKE, P.C.
                                                     Attorneys for Defendant
                                                     Progressive Northern Insurance Co.
                                                     2708 Olive Street
                                                     St. Louis, Missouri 63103
                                                     314-371-0800
                                                     Fax: 314-371-0900
                                                     wilke@wilkewilke.net

       I hereby certify that on October 2, 2020 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Gerard T. Noce
Amanda M. Mueller
Attorneys at Law
211 North Broadway, Suite 2700
St. Louis, MO 63102
ATTORNEYS FOR PLAINTIFF
                                                     /s/ Daniel E. Wilke




JAW:lb
                                                                                                  Electronically Filed - City of St. Louis - October 02, 2020 - 09:57 AM
Case: 4:20-cv-01459-AGF Doc. #: 1-1 Filed: 10/09/20 Page: 28 of 28 PageID #: 32




                      IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

DEBBIE PINNEY,                               )
                                             )
         Plaintiff,                          )
                                             )       Cause No.      2022-CC09653
vs.                                          )
                                             )       Division No. 1
PROGRESSIVE NORTHERN                         )
INSURANCE COMPANY and                        )
AMERICAN FAMILY MUTUAL                       )
INSURANCE COMPANY, S.I.,                     )
                                             )
         Defendants.                         )

                                       MEMORANDUM

         Comes now Defendant Progressive Northern Insurance Company, by and through its

attorneys and withdraws its Motion to Transfer Venue.

                                                     /s/ James A. Wilke
                                                     Daniel E. Wilke #24464
                                                     James A. Wilke #51242
                                                     WILKE & WILKE, P.C.
                                                     Attorneys for Defendant
                                                     Progressive Northern Insurance Co.
                                                     2708 Olive Street
                                                     St. Louis, Missouri 63103
                                                     314-371-0800
                                                     Fax: 314-371-0900
                                                     wilke@wilkewilke.net

       I hereby certify that on October 2, 2020 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Gerard T. Noce
Amanda M. Mueller
Attorneys at Law
211 North Broadway, Suite 2700
St. Louis, MO 63102
ATTORNEYS FOR PLAINTIFF
                                                     /s/ James A. Wilke
JAW:lb
